DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7-10, filed 10/26/22, with respect to 102 rejections (Aronin (US 20120136039)) have been fully considered and are persuasive.  The rejections of claims 40, 41, 45, 48, 49, 61, 62, 64-76 has been withdrawn because the prior art does not specifically teach all of the limitations of the antisense strand recited in claims 40 and 48 in the same siRNA molecule.  The 103 rejection based on ‘039 is also withdrawn. 
The rejection based on Khvorova (US 2020/0087663) is withdrawn because the applicant successfully argued that the subject matter cited in the rejection based on ‘663 was only added at the 8/23/19 filing date.  ‘663 is not available as prior art.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 

Claims 40, 41, 48, 49, 64-66, and 69-75 are rejected under 35 U.S.C. 103 as being unpatentable over Aronin et al. (US 20170051283). 
‘283 teaches making an siRNA molecule comprising a sense strand having complementarity to a target gene and an antisense strand, wherein the antisense strand comprises a 5’ and 3’ end; a region that is complementary to a region of a gene (e.g., Huntingtin gene (htt)) comprising an allele polymorphism; a SNP position nucleotide at a position within the region, wherein the SNP position nucleotide is complementary to the allelic polymorphism.  See pages 4-7, 11-21, and 56-57 and Figures 8-11 and Table 2. The strands can comprise 16-25 nucleotides. The siRNA molecule can have a mismatch (MM) position nucleotide that is a mismatch with a nucleotide in the gene. The siRNA can have a modification that can be on either side of the SNP position nucleotide, wherein each modification is located within four to two nucleotides from the SNP position nucleotide.  The modification can be selected from the group set forth in instant claim 49.  The sense and antisense strand can have nucleotides or nucleotide analogs (paragraphs 30 and 62).  The siRNA can be asymmetrical wherein one strand is longer than the other strand (pages 3 and 8-9).  The sense and/or antisense strand can have a 1-3 nucleotide overhang at the 5’ or 3’ end (page 12).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to incorporate modifications into the siRNA molecule on either side of the SNP position nucleotide located within 4-2 nucleotides from the SNP position and/or from the MM position, namely to arrive at the claimed invention.  The sense strand is designed such that the polymorphism is essentially in the middle of the strand.  For example, if a 21-nucleotide siRNA is chosen, the polymorphism is at, for example, nucleotide, 6-16 nucleotides from the 5’ end of the sense strand.  Moving the polymorphism to an off-center position may reduce efficiency of cleavage of siRNA.  This movement could be used if desirable for use if off-silencing of the wild type RNA is detected.  In addition, there can be mismatch base pair between the 5’ end of the first or antisense strand and the 3’ end of the second or sense strand.  One of ordinary skill in the art would have been motivated to make the siRNA for the selective destruction of mutant mRNA transcribed from mutant genes thus preventing the production of the mutant proteins encoded by said genes and avoiding targeting non-allele specific sites that would result in loss of both normal and mutant genes.  A person of ordinary skill in the art would have been motivated to insert a mismatch to enhance single nucleotide specificity (paged 16-17).  A mismatch can also be used to mediate RNAi or translational suppression (pages 19-20).  The sense and antisense strand can have nucleotides or nucleotide analogs and be 16-30 nucleotides in length (pages 16- 20).  The siRNA can have at modification within 5 nucleotides from a specificity-determining nucleotide (the nucleotide which recognizes the disease-related polymorphism).  See pages 12-21.  
Thus, ‘283 makes obvious the limitations in claims 69-75 to enhance target discrimination, to enhance stability of the siRNA, to enhance the target efficiency, to improve efficacy in binding and/or to reduce toxicity.  The modifications recited in claim 49 are taught on pages 20-22 and can be used to increase the bioavailability of the siRNA.  The siRNA could be made to have one strand longer than the other to increase target cleavage and silencing (page 20).
Therefore the invention as a whole would have been prima facie obvious to one
ordinary skill in the art at the time of the effective filing date.
Response to Arguments
Applicant's arguments filed 10/26/22 have been fully considered but they are not persuasive.
Applicant argues that ‘283 does not teach or suggest all of the salient features of the subject claims.  For example, ‘283 is silent regarding an “siRNA molecule comprising…at least one modified nucleotide (X) on either side of the SNP position nucleotide, wherein each X is located within four, three, or two nucleotides from the SNP position nucleotide, or (f) at least one modified nucleotide (Y) on either side of the MM position nucleotide, wherein each Y is located within four, three or two nucleotides from the MM position.”  See paragraphs 57, 115, and 124.
Applicant’s arguments are not found persuasive because the prior art makes obvious the claimed invention.    
In response to applicant’s arguments that nowhere does ‘283 teach or suggest siRNA molecule comprising SNP position nucleotide, wherein the SNP position is complementary to the allelic polymorphism, the argument is not found persuasive because several sections of ‘283 (e.g., paragraphs 21-29) disclose RNA silencing agent targeting a single nucleotide polymorphism (SNP).  
In response to applicant’s arguments that ‘283 is silent regarding siRNA molecule with MM position nucleotides, the argument is not found persuasive because several sections of ‘283 teach siRNA with MM position nucleotide (e.g., pages 19-20).  The MM would embrace an antisense strand of the siRNA that is less than 100% complementary to a target gene comprising an allelic polymorphism, a destabilizing nucleotide, or a mismatched base pair (e.g., paragraphs 100-103 and 183-202).  Pages 16-21 teach having a modification within five nucleotides of the SNP.  Furthermore, an antisense strand having several modifications would read on an antisense strand having a modified nucleotide within 2-4 nucleotides of the SNP and/or MM position.
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 40-41, 45, 48-49, 61-62, and 64-76 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 59. 99, and 108-123 of copending Application No. 16/537,374 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are directed to a dsRNA comprising a sense and antisense strand comprising a SNP position nucleotide at a position within a seed region wherein the SNP position nucleotide is complementary to the allelic polymorphism and a mismatch (MM) position nucleotide located 2-11 nucleotides from the SNP position nucleotide that is a mismatch with a nucleotide in the gene and at least modified nucleotide on either side of the MM; and a branched oligonucleotide comprising one or more the of the dsRNA. The one or more dsRNA are covalently bound to one another. The first strand comprises 13-17 nucleotides or the second strand comprises 18-22 nucleotides.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 10/26/22 have been fully considered but they are not persuasive because the applicant does not address the merits of the rejection.  It is noted that applicant request the rejection be held in abeyance such time as allowable subject matter has been identified in this application, then applicant will address the rejection accordingly.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635